PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hamilton, Jack
Application No. 35/506,691
Filed: 24 Jan 2019
For: HAT STORAGE CONTAINER

:
:
:	DECISION ON PETITION
:
:



This is in response to the “PETITION UNDER 37 CFR 1.182 TO ACCEPT UNINTENTIONALLY DELAYED FOREIGN PRIORITY CLAIM” filed July 29, 2020, to accept unintentionally delayed foreign priority claim to UK Design Application No. 6043557 filed September 10, 2018. This is also in response to the request to waive any required petition fee due to the COVID-19 Outbreak filed on July 29, 2020.

The petition to accept unintentionally delayed foreign priority claim and the request for waiver of the petition fee are dismissed as inappropriate.   

Initially, the Office notes the June 11, 2020 Notice is inapplicable.1 The June 11, 2020 Notice provides relief relating to restoration of the right of priority or restoration of benefit to patent applications due to the COVID-19 Outbreak. Specifically, the Notice extends the time period for petitioning for restoration of priority or restoration of benefit to a patent application and waiving the associated petition fees. The July 12, 2020 Notice does not provide relief for the filing of petitions for delayed priority claims to foreign application or delayed benefit claims to prior-filed application nor waive the associated petition fees due to the COVID-19 Outbreak.

The present application is an international design application. The time periods set forth in 37 CFR 1.55(d) for filing claiming priority to a foreign application do not apply to international design applications. For a nonprovisional international design application, the priority claim, unless made in accordance with the Hague Agreement and the Hague Agreement Regulations, must be presented in an application data sheet during the pendency of the application. See 37 CFR 1.55(m). Therefore, a petition to accept a delayed claim for foreign priority is not applicable to an international design application. An applicant may filed a corrected ADS setting forth the desired foreign priority claim in an international application without the need for a petition.

The ADS submitted on July 29, 2020, is unacceptable because it does not contain the appropriate references to the prior filed application or proper markings identifying the changes being made as required by 37 CFR 1.76(c). 37 CFR 1.76(c) provides the procedure for correcting and updating not only an ADS, but also information otherwise of record (e.g., information provided on the most recent filing receipt).  Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted.  Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed.  In general, the identification of the information being changed should be made relative to the most recent filing receipt.  See MPEP 601.05(a)(II). As no priority claim to a foreign application is present on the most recent filing receipt, no priority claim is not of record. Therefore, the insertion of a foreign priority claim in the ADS is added material that must be identified with underlining. Furthermore, applicant should not include the priority claim to IB DM200683 in the corrected ADS because it is not a previously filed application. Rather, it is the same application as Application No. 35/506,991. Accordingly, a corrected ADS should only include the priority claim to the UK application with the entire claim underlined to show added text (i.e., underlining of Application Number, Country, and Filing Date in the Foreign Priority Information section of the corrected ADS.)

The record shows that applicant paid the issue fee. The Office notes that 37 CFR 1.312 does not permit the filing of an amendment or ADS after the payment of an issue fee. To claim priority to the UK application in this application after payment of the issue fee, applicant must submit a properly marked-up corrected ADS with a petition to withdraw from issue under 37 CFR 1.313(c) as a condition for entry of the delayed priority claim in the application. 

If the underlying application should issue as a patent before adding the foreign priority claim, petitioner would need to file a petition under 37 CFR 1.55(e), accompanied by the petition fee, a corrected ADS, a request for a Certificate of Correction under 37 CFR 1.323 (including a completed Certificate of Correction form and Certificate of Correction fee set forth in 37 CFR 1.20(a)) to claim foreign priority in the issued patent.

No further action is required by the Office of Petitions.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3211. 

/CHRISTINA T DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        




    
        
            
    

    
        1 Notice of the United States Patent and Trademark Office's COVID-19 Outbreak Relief Relating to Restoring the Right of Priority or Benefit to Patent Applicants dated June 11, 2020.